Name: Council Regulation (EEC) No 1523/88 of 31 May 1988 setting the amount of the co-responsibility levy in the cereals sector for the period 1 to 30 June 1988
 Type: Regulation
 Subject Matter: agricultural structures and production
 Date Published: nan

 No L 135/68 Official Journal of the European Communities 1 . 6 . 88 COUNCIL REGULATION (EEC) No 1523/88 of 31 May 1988 setting the amount of the co-responsibility levy in the cereals sector for the period 1 to 30 June 1988 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 4 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3), Whereas, in view of the application, as from 1 June 1988 , of the co-responsibility levy arrangements, it is appropriate, until the level of the co-responsibility levy is fixed definitively for the 1988/89 marketing year, to set the said levy at a provisional level , HAS ADOPTED THIS REGULATION : Article 1 For the period 1 to 30 June 1988 , the amount of the co-responsibility levy referred to in Article 4 of Regulation (EEC) No 2727/75 shall be set at 5,38 ECU per tonne. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1988 . For the Council The President H. KLEIN (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 110, 29 . 4 . 1988 , p. 7 . (3) Opinion delivered on 20 May 1988 (not yet published in the Official Journal).